Citation Nr: 1328932	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  07-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to service connection for a heart disorder, including coronary artery disease (CAD), to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant's son


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1942 to October 1945.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2009, a Board hearing was held before the undersigned in Washington D.C.  At that time, the Veteran's son testified on behalf of the Veteran.  A transcript of the hearing is associated with the Veteran's claims file.  

The case was remanded by the Board in February 2009 and July 2010.  The issue was denied by the Board in an August 2012 decision.  

The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a Joint Motion for Remand (JMR).  The parties requested that the Court vacate the Board's August 2012 decision and remand the matter so that an additional medical opinion could be obtained.  The Court granted the JMR and remanded the case to the Board in January 2013.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

The Veteran is claiming service connection for heart disease.  His primary contention is that service connection is warranted as secondary to a service-connected disability.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection is currently in effect for asbestosis, with emphysema, rated 100 percent disabling; bilateral hearing loss, rated 50 percent disabling; and posttraumatic stress disorder (PTSD) rated 30 percent disabling.  The Veteran's main contention is that his heart disease is secondary to his service-connected PTSD.  

As pointed out by the parties in the JMR, the medical opinions of record do not sufficiently address the probability that heart disease is secondary to PTSD.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Copies of updated treatment records, VA and non-VA, should be obtained and added to the claims folder.

2.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current nature and extent of his heart disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent or more) that any heart disease is caused or aggravated (permanently increased in severity beyond the natural progression of the disorder) by any of the Veteran's service-connected disabilities, including his PTSD or respiratory disability.  The claims folder must be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

